EXHIBIT 10.5
ESCROW AND SHARE PURCHASE AGREEMENT
THIS AGREEMENT is made the 24th day July, 2008,
B E T W E E N:
KAIROS PARTNERS, LLC, a limited liability company formed under the laws of the
State of Georgia
(the “Shareholder”)
- and -
PURERAY ACQUISITION INC., a corporation incorporated under the laws of Canada
(the “Corporation”)
- and -
WILDEBOER DELLELCE LLP, a limited liability partnership with offices at
Suite 800, Wildeboer Dellelce Place, 365 Bay Street, Toronto, Ontario, M5H 2V1
(the “Escrow Agent”),
WHEREAS:
A. the Shareholder is the registered holder of 4,355,000 exchangeable shares of
the Corporation, which exchangeable shares were issued by the Corporation to the
Shareholder in exchange for 4,355,000 Class A shares of PureRay Corporation
(“PureRay”) held by the Shareholder, pursuant to the terms of a share purchase
agreement made July 24, 2008 between North American Natural Gas, Inc. (“PureRay
U.S.”), the Corporation and all of the holders of Class A shares of PureRay;
B. such Class A shares of PureRay held by the Shareholder were subject to an
escrow and share purchase agreement made June 27, 2008 (the “Original Escrow
Agreement”) between the Shareholder, PureRay and the Escrow Agent, pursuant to
which such Class A shares were held in escrow and subject to release to the
Shareholder upon PureRay and its Affiliates achieving certain mutually
acceptable milestones;
C. the Corporation and the Shareholder wish to provide that the 4,335,000
exchangeable shares be held in escrow and released to the Shareholder
substantially upon the same terms and conditions as those set forth in the
Original Escrow Agreement;

 



--------------------------------------------------------------------------------



 



 2
D. the Shareholder is a “Beneficiary” under the voting and exchange trust
agreement made July 24, 2008 (the “Voting and Exchange Trust Agreement”) among
PureRay U.S., PureRay Holdings ULC, the Corporation and Derek Blackburn, (the
“Trustee”) pursuant to which the Shareholder is entitled to instruct the Trustee
to cast and exercise one of the votes comprised in the Voting Rights (as defined
in the Voting and Exchange Trust Agreement) for each exchangeable share owned of
record by the Shareholder (the “Shareholder’s Beneficiary Votes”) and to attend
all PureRay U.S. Meetings (as defined in the Voting and Exchange Trust
Agreement) and personally exercise thereat, as the proxy of the Trustee, the
Shareholder’s Beneficiary Votes;
E. the Corporation and the Shareholder wish to provide that until such time, and
from time to time, as exchangeable shares of the Corporation are held in escrow
pursuant hereto, the secretary of the Corporation shall be entitled to exercise,
or withhold from exercising, the Shareholder’s Beneficiary Votes; and
F. the Escrow Agent is agreeable to undertaking and performing its duties in
accordance with the terms and conditions of this Agreement;
     NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties agree as follows:
1. Escrow Agent
1.1 The Shareholder and the Corporation hereby appoint the Escrow Agent, and the
Escrow Agent agrees to act, as escrow agent in accordance with the terms and
conditions of this Agreement.
1.2 The Shareholder acknowledges that the Escrow Agent has acted as legal
counsel to the Corporation, that the Escrow Agent is and may continue to be
legal counsel to the Corporation and that the performance of its duties and
responsibilities set forth herein are not, and shall not be alleged to be, in
conflict with or otherwise preclude it from acting or continuing its role as
legal counsel to the Corporation, including, if requested, as legal counsel in
any proceedings pertaining to the Shareholder, other than proceedings involving
an action taken or omitted to be taken by the Escrow Agent.
1.3 The Escrow Agent is hereby authorized and directed to take delivery of the
Escrowed Shares in Toronto, Ontario pursuant to the terms of this Agreement.
2. Escrow
2.1 The Shareholder hereby places and deposits in escrow with the Escrow Agent a
total of 4,355,000 exchangeable shares of the Corporation (the “Escrowed
Shares”) and hereby delivers to the Escrow Agent the certificates identified in
Schedule A representing the Escrowed Shares. If at any time for any reason a
replacement certificate or replacement certificates are issued representing any
Escrowed Shares or if any Escrowed Shares are converted or exchanged into shares
of another class or series of the Corporation or shares or other securities of
another

 



--------------------------------------------------------------------------------



 



 3
corporation, the Shareholder shall deliver such replacement certificate or
certificates, or the certificates representing the shares in such other class,
series or corporation, to the Escrow Agent.
2.2 While the Escrowed Shares are held in escrow, the Shareholder hereby
irrevocably nominates, constitutes and appoints the secretary of the
Corporation, or such other individual who performs functions for the Corporation
similar to those normally performed by the secretary of the Corporation (with
full power of substitution), as the true and lawful attorney for the Shareholder
with authority to do all things and execute and deliver, on behalf of and in the
name of the Shareholder: (i) such proxies to vote (A) the Escrowed Shares at any
and all meetings of the shareholders of the Corporation, and (B) shares of any
other corporation held beneficially or in trust as a result of Shareholder’s
ownership of such Escrowed Shares; (ii) such resolutions in writing of the
shareholders of the Corporation in accordance with section 142 of the Canada
Business Corporations Act; and (iii) instruct or withhold from instructing the
Trustee to cast and exercise the Shareholder’s Beneficiary Votes and attend all
PureRay U.S. Meetings and personally exercise, or withhold for exercising,
thereat, as proxy of the Trustee, the Shareholder’s Beneficiary Votes relating
to the Escrowed Shares; and, in each case, the Shareholder shall have no claim
or cause of action against any party hereto or against any third party as a
result of the secretary of the Corporation or such other individual so acting as
its attorney. Such appointment and power of attorney, being coupled with an
interest, shall not be revoked by the insolvency or bankruptcy of the
Shareholder and the Shareholder hereby ratifies and confirms all actions that
the secretary of the Corporation or such other individual may lawfully do or
cause to be done by virtue of such appointment and power.
2.3 While the Escrowed Shares are in escrow, the Shareholder shall not be
entitled, at any time and from time to time, to collect and receive any
dividends or other distributions in respect of the Escrowed Shares; and the
Shareholder hereby forever waives, to the fullest extent permitted by law, its
entitlement to such dividends and other distributions in respect of the Escrowed
Shares.
2.4 The Escrowed Shares and the beneficial ownership of or any interest in, and
the certificates representing, the Escrowed Shares shall not be transferred,
gifted, sold, assigned, mortgaged, pledged, hypothecated, alienated, released
from escrow, transferred within escrow, or otherwise dealt with in any manner
except as expressly provided in section 3 hereof.
2.5 The Shareholder hereby directs the Escrow Agent to retain the Escrowed
Shares and the certificates representing the Escrowed Shares and not to do or
cause anything to be done to release the Escrowed Shares from escrow or to allow
any transfer, gift, assignment, mortgage, pledge, hypothecation or alienation
thereof except as expressly provided in section 3 hereof.
2.6 All share certificates representing the Escrowed Shares shall be endorsed
with the following legend:
The securities represented by this certificate are subject to an escrow and
share purchase agreement and such securities may not be pledged, sold or
otherwise transferred except in accordance with the provisions of such
agreement.

 



--------------------------------------------------------------------------------



 



 4
3. Release of Escrowed Shares
3.1 For purposes of this section 3:
“Affiliate” has the meaning given to it in the Canada Business Corporations Act;
”Consolidated Group” means the Corporation and all of its Affiliates, whether
direct or indirect and whether now owned or hereafter acquired or formed;
“EBITDA” means, for any financial period of the Consolidated Group, the
consolidated Net Income for that period, increased (without duplication) by the
sum of the following items (all as determined in accordance with GAAP):

  (a)   the aggregate amount of interest and other financing charges expensed by
the Consolidated Group, on account of such period with respect to debt including
interest, discount and financing fees, commissions, discounts, the interest or
time value of money component of costs related to factoring or securitizing
receivables or monetizing inventory and other fees and charges payable with
respect to letters of credit, letters of guarantee and bankers’ acceptance
financing, standby fees, the interest component of capital leases and net
payments (if any) pursuant to hedge arrangements involving interest but
excluding any such interest or other amounts payable in respect of operating
lines of credit established in the normal course of such person’s business;    
(b)   the aggregate of all income taxes for that period, whether current or
deferred, other than any applicable goods and services tax or provincial sales
tax;     (c)   depreciation, amortization and depletion for that period not
involving any outlay of cash;     (d)   any aggregate net loss arising from the
sale, exchange or other disposition of capital assets (including any fixed
assets, whether tangible or intangible, all inventory sold in conjunction with
the disposition of fixed assets and all securities);     (e)   net losses of
Affiliates and any other losses in respect of investments which are accounted
for on an equity basis;     (f)   amounts in respect of losses of
non-controlling interests, if any; and     (g)   any other non-cash losses which
were required to be accrued for a future period;

in each case, to the extent that such amounts were included in the calculation
of Net Income; and decreased (without duplication) by the sum of the following
items (all as determined in accordance with GAAP):

  (h)   income tax credits or reductions in deferred taxes;

 



--------------------------------------------------------------------------------



 



 5

  (i)   interest income;     (j)   gains from extraordinary, unusual or
non-recurring items;     (k)   any aggregate net gain arising from the sale,
exchange or other disposition of capital assets by such person (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets and all securities);     (l)   net profits
of Affiliates and any other profits in respect of investments which are
accounted for on an equity basis;     (m)   amounts in respect of gains of
non-controlling interests, if any; and     (n)   any other non-cash gains which
have been added in determining Net Income;

in each case, to the extent that such amounts were included in the calculation
of Net Income for such period;
“GAAP means generally accepted accounting principles in effect in the United
States of America at the relevant time; and
“Net Income” means, for any period of the Consolidated Group, the net revenue,
on a consolidated basis, for such period, less all expenses and other charges
not otherwise deducted in computing such net revenue for such period, all as
determined in accordance with GAAP.
3.2 The Corporation shall cause the Escrowed Shares to be released from escrow
and delivered to the Shareholder as follows:

  (a)   545,000 Escrowed Shares, within 120 days after the end of the financial
year of the Corporation in which the sales of the Consolidated Group are at
least US$8,000,000;     (b)   545,000 Escrowed Shares, within 120 days after the
end of the financial year of the Corporation in which the minimum EBITDA of the
Consolidated Group for such financial year, on a consolidated basis, is at least
US$1,000,000;     (c)   545,000 Escrowed Shares, within 120 days after the end
of the financial year of the Corporation in which the minimum EBITDA of the
Consolidated Group for such financial year, on a consolidated basis, is at least
US$2,500,000;     (d)   545,000 Escrowed Shares, within 120 days after the end
of the financial year of the Corporation in which the minimum EBITDA of the
Consolidated Group for such financial year, on a consolidated basis, is at least
US$5,000,000; and

 



--------------------------------------------------------------------------------



 



 6

  (e)   2,175,000 Escrowed Shares, within five days after the day on which the
shares of Common Stock of PureRay U.S. are listed and posted for trading on
NASDAQ.

     For greater certainty: (i) if the milestones set forth in clauses (a) and
(b) above are achieved in the same financial year, the number of Escrowed Shares
set forth in clauses (a) and (b) will be subject to release from escrow; (ii) if
the milestones set forth in clauses (a) and (c) above are achieved in the same
financial year, the number of Escrowed Shares set forth in clauses (a), (b) and
(c) will be subject to release from escrow; (iii) if the milestones set forth in
clauses (a) and (d) above are achieved in the same financial year, the number of
Escrowed Shares set forth in clauses (a), (b), (c) and (d) will be subject to
release from escrow; and (iv) if the milestones set forth in clauses (a),
(d) and (e) above are achieved in the same year, the number of Escrowed Shares
set forth in clauses (a), (b), (c), (d) and (e) will be subject to release from
escrow.
3.3 Upon the occurrence of any of the events specified in section 3.2, the
Corporation shall deliver to the Escrow Agent a written direction authorizing
and directing the release from escrow of the relevant Escrowed Shares and the
delivery thereof to the Shareholder.
3.4. If any of the Escrowed Shares remain in escrow pursuant to this Agreement
on the earlier of: (i) the date on which any member of the Consolidated Group
terminates the engagement of Jefrey M. Wallace as its Chief Executive Officer
(which, for greater certainty, does not mean the date on which any period of
reasonable notice that any member of the Consolidated Group may be required at
law to provide would expire); (ii) the date on which Jefrey M. Wallace delivers
to any member of the Consolidated Group his resignation; (iii) the date on which
any member of the Consolidated Group acquires knowledge of the death of Jefrey
M. Wallace; (iv) the date on which any member of the Consolidated Group
determines that Jefrey M. Wallace is unable to fulfil his responsibilities and
duties as Chief Executive Officer because of permanent disability, and (v) any
time after the fifth anniversary of the date of this Agreement, the Corporation
shall have the right but not the obligation (the “Purchase Option”) to require
the Shareholder to sell to the Corporation, or to such other person as the
Corporation may designate (a “Designee”), and the Shareholder shall sell to the
Corporation or to the Designee, all of the Escrowed Shares then remaining in
escrow at the price of Cdn$0.00001 per share.
3.5 The Corporation shall exercise the Purchase Option by giving to the
Shareholder and the Escrow Agent irrevocable written notice of its exercise of
the Purchase Option (the “Purchase Notice”) stating the effective date of
completion of such purchase and the aggregate purchase price for the Escrowed
Shares. The Corporation shall deliver the Purchase Notice to the Shareholder
within 10 days after any of the events referred to in section 3.4.
3.6 Upon exercise of the Purchase Option, the Shareholder shall be deemed to
have sold to the Corporation or its Designee all of the remaining Escrowed
Shares on the date specified in the Purchase Notice. The secretary of the
Corporation, or such other individual who performs functions for the Corporation
similar to those normally performed by the secretary of the Corporation, shall
be deemed to be irrevocably appointed as the true and lawful attorney for the
Shareholder with authority to do all things and execute and deliver, on behalf
of and in the name of the Shareholder such transfers, consents, share
certificates and other documents as may be

 



--------------------------------------------------------------------------------



 



 7
necessary or desirable to complete the sale of the Escrowed Shares contemplated
in this section 3.6 and the Shareholder shall have no claim or cause of action
against any party hereto or against any third party as a result of the secretary
of the Corporation or such other individual so acting as its attorney. Such
appointment and power of attorney, being coupled with an interest, shall not be
revoked by the insolvency or bankruptcy of the Shareholder and the Shareholder
hereby ratifies and confirms all actions that the secretary of the Corporation
or such other individual may lawfully do or cause to be done by virtue of such
appointment and power.
3.7 Upon receipt of the Purchase Notice, the Shareholder shall cease to have any
rights as a shareholder of the Corporation in respect of the remaining Escrowed
Shares other than the right to be paid the purchase price for such shares.
3.8 Despite any other provision in this Agreement, the Escrow Agent shall be
authorized to release the Escrowed Shares:

  (a)   upon receipt from the Corporation of written notice that the Corporation
has purchased the Escrowed Shares pursuant to its exercise of the Purchase
Option, provided such written notice is accompanied by a copy of the executed
stock transfer power of attorney delivered by or on behalf of the Shareholder;  
  (b)   upon receipt of a notarial copy of an order of a court of competent
jurisdiction directing the Escrow Agent to deal with the Escrowed Shares, or any
part thereof, in such manner as the court deems fit, which order has not been
appealed and which order shall be deemed to be full and sufficient authority to
deal with the Escrowed Shares in the manner and on the terms set forth therein;
or     (c)   if the Escrow Agent is terminated or resigns as contemplated in
sections 5.1(d) and (e), the Escrow Agent shall forthwith transfer the Escrowed
Shares to the succeeding escrow agent.

3.9 Immediately upon the release from escrow of Escrowed Shares, the Escrow
Agent shall deliver to the person(s) entitled thereto all share certificates
representing the released Escrowed Shares.
4. Reimbursement of Expenses
4.1 The Escrow Agent will be entitled to reimbursement from the Corporation for
all reasonable out-of-pocket expenses incurred by it in connection with the
performance of its duties under this Agreement. The Escrow Agent shall provide
the Corporation with an itemized statement for amounts claimed pursuant to this
Agreement.
5. The Escrow Agent
5.1 The parties acknowledge and agree that:

 



--------------------------------------------------------------------------------



 



 8

  (a)   the duties and obligations of the Escrow Agent shall be determined
solely by the provisions of this Agreement and, accordingly, the Escrow Agent
shall not be responsible except for the performance of such duties and
obligations as the Escrow Agent has undertaken in this Agreement;     (b)   the
Escrow Agent shall not be responsible for any error in judgement or for any act
done or step taken or omitted to be taken by the Escrow Agent in good faith or
for any mistake, in fact or law, or for anything which the Escrow Agent may do
or refrain from doing in connection with this Agreement except arising out of
the Escrow Agent’s own negligence or wilful misconduct;     (c)   if there is
any question as to any of the provisions of this Agreement or the Escrow Agent’s
duties under this Agreement, the Escrow Agent shall have the right to consult
with and obtain advice from legal counsel appointed by the Escrow Agent, who may
but need not be legal counsel for any of the parties to this Agreement, and the
Escrow Agent shall incur no responsibility and shall be fully protected in
acting in good faith in accordance with any opinion or instruction of such
counsel; the Corporation shall pay the reasonable fees, expenses and
disbursements of any such counsel so retained by the Escrow Agent;     (d)   the
Escrow Agent may resign its trust and be discharged from all duties and
obligations under this Agreement by giving not less than 10 days’ advance notice
to the Corporation and the Shareholder;     (e)   if the Escrow Agent resigns as
escrow agent or is removed in accordance with this Agreement, the Corporation
shall have the right and obligation to appoint a succeeding escrow agent who, in
each case, upon accepting such appointment shall assume all of the obligations
and responsibilities and shall be entitled to enjoy the benefits and rights of
the Escrow Agent under this Agreement (and, if a successor escrow agent is
appointed as provided in this Agreement, the Escrow Agent is to deliver to such
successor all certificates representing the Escrowed Shares then in its
possession upon payment by the Corporation of the Escrow Agent’s outstanding
fees and expenses, if any);     (f)   the Escrow Agent shall not be required to
make any determination or decision with respect to the validity of any claim
made by any party or of any denial thereof but shall be entitled to rely
conclusively on the terms of this Agreement and the documents tendered to it in
accordance with the terms of this Agreement;     (g)   if there is any
disagreement between the parties to this Agreement resulting in adverse claims
or demands with respect to the Escrowed Shares, the Escrow Agent shall be
entitled, at its option, to refuse to comply with any claims or demands on it
with respect to the Escrowed Shares as long as such disagreement shall continue,
and in so refusing, the Escrow Agent may elect to make no delivery of the
Escrowed Shares; in so doing, the Escrow Agent shall not be or

 



--------------------------------------------------------------------------------



 



 9

      become liable in any way to the Corporation or the Shareholder for the
Escrow Agent’s failure or refusal to comply with such claims or demands;     (h)
  if there is any disagreement or apparent disagreement between the parties to
this Agreement resulting in adverse claims or demands with respect to the
Escrowed Shares or if any of the parties to this Agreement, including the Escrow
Agent, is in or appears to be in disagreement about the interpretation of this
Agreement or about the rights and obligations of the Escrow Agent or the
propriety of an action contemplated by the Escrow Agent under this Agreement,
the Escrow Agent may, at its option, or shall by direction of the Corporation or
the Shareholder, deposit the Escrowed Shares or any part thereof then in the
Escrow Agent’s possession with a court of competent jurisdiction in Toronto,
Ontario and seek instruction or direction from a court of competent
jurisdiction, which direction may include a request for an interpleader order
and the Corporation and the Shareholder (as the case may be) shall indemnify the
Escrow Agent in any such action, interpleader or any other action or proceeding
for all costs, expenses and fees in its capacity as escrow agent in connection
with any deposit or any action brought in connection with this Agreement;    
(i)   the Escrow Agent shall be entitled to represent itself in connection with
any legal actions taken in connection with this Agreement; and     (j)   upon
the Escrow Agent’s delivery of the Escrowed Shares, the Escrow Agent shall be
automatically and immediately released from all obligations under this Agreement
to any other party to this Agreement and to any other person with respect to the
Escrowed Shares, other than obligations existing as of the date of such delivery
of the Escrowed Shares.

6. Miscellaneous
6.1 This Agreement may be terminated at any time by and upon written agreement
signed by the Corporation and the Shareholder and upon delivery to the Escrow
Agent of a joint written direction signed by the Corporation and the Shareholder
directing the Escrow Agent as to the release of the Escrowed Shares. Unless so
terminated, this Agreement shall terminate upon release by the Escrow Agent of
the Escrowed Shares to the Shareholder or the Corporation (or its Designee), as
the case may be, in accordance with section 3.
6.2 Each party shall promptly do, execute, deliver or cause to be done, executed
and delivered all such further acts, documents and things in connection with
this Agreement as the other parties may reasonably require for the purposes of
giving effect to this Agreement.
6.3 This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject-matter hereof and supersedes all prior agreements,
undertakings, negotiations and discussions, whether oral or written. There are
no conditions, warranties, representations or other agreements between the
parties in connection with the subject matter hereof (whether oral

 



--------------------------------------------------------------------------------



 



 10
or written, implied or express, statutory or otherwise) except as specifically
set forth in this Agreement.
6.4 No amendment of this Agreement shall be effective unless made in writing and
signed by the parties hereto.
6.5 Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability and shall be severed from the balance of
this Agreement, all without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
6.6 No waiver by any party of any default, breach or non-compliance by any other
party under this Agreement shall operate as a waiver of such party’s rights
under this Agreement in respect of any continuing or subsequent default, breach
or non-compliance by such other party under this Agreement shall operate as a
waiver of such party’s rights under this Agreement in respect of any continuing
or subsequent default, breach or non-observance (whether of the same or any
other nature). To be effective, any such waiver must be in writing and signed by
the party to be bound thereby. No waiver shall be inferred from or implied by
any failure to act or delay in acting by any party in respect of any such
default, breach or non-observance or by anything done or omitted to be done by
any party with respect thereto.
6.7 This Agreement shall enure to the benefit of and be binding upon the parties
hereto and each of their respective heirs, estate trustees, legal personal
representatives, successors and assigns. The Corporation shall have the right to
assign this Agreement and its rights and obligations hereunder to any related
person.
6.8 The Corporation and the Shareholder shall indemnify and hold the Escrow
Agent, its partners, associates, employees and agents harmless against any loss,
liability or expense incurred by the Escrow Agent as a consequence of its acting
as escrow agent pursuant to the terms of this Agreement save and except for the
negligence, bad faith or wilful misconduct of the Escrow Agent, its partners,
associates, employees or agents in connection with the administration of its
duties under this Agreement, such indemnification to include the costs and
expenses of the Escrow Agent’s defence against any claim or liability in
connection therewith. Despite section 6.1, the provisions of this section shall
survive any termination of this Agreement.
6.9 This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein,
without regard to principles of conflicts of law.
6.10 The parties hereby (i) irrevocably and unconditionally attorn and submit to
the non-exclusive jurisdiction of the courts of the Province of Ontario with
respect to any legal action or proceeding relating to this Agreement;
(ii) irrevocably waive and agree not to assert, in any such legal action or
proceeding, any objection they may now or hereafter have to the laying of venue
of any legal action or proceeding in such courts including, without limitation,
any objection that such courts are an inconvenient forum; and (iii) agree not to
assert that any judgment or order

 



--------------------------------------------------------------------------------



 



 11
duly obtained against them in any action or proceeding brought in any such court
should not be enforced in any other court which has jurisdiction, by
registration of said judgment or order, or by any other means available for
enforcement of judgments or orders.
6.11 This Agreement may be executed by the parties by facsimile and in separate
counterparts each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
[INTENTIONALLY BLANK — SIGNATURES FOLLOW]

 



--------------------------------------------------------------------------------



 



 12
     IN WITNESS WHEREOF the parties have duly executed this Agreement as of the
date first above written.

              KAIROS PARTNERS, LLC
 
       
 
  Per :   /s/ Jefrey M. Wallace
 
       
 
      (Authorized Signatory)
 
            PURERAY ACQUISITION INC.
 
       
 
  Per :   /s/ Francis Donald O’Dea
 
       
 
      (Authorized Signatory)
 
            WILDEBOER DELLELCE LLP
 
       
 
  Per :   /s/ Rory Cattanach
 
       
 
      Partner: Rory Cattanach

 



--------------------------------------------------------------------------------



 



Schedule A
Escrowed Shares

      Certificate No.   No. and Class of Escrowed Shares
E-11
  545,000 exchangeable shares
 
   
E-12
  545,000 exchangeable shares
 
   
E-13
  545,000 exchangeable shares
 
   
E-14
  545,000 exchangeable shares
 
   
E-15
  2,175,000 exchangeable shares

 